PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/321,279
Filing Date: 28 Jan 2019
Appellant(s): Berger et al.



__________________
Aaron J. Morrow
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05 November 2021 appealing from the Office action mailed 09 July 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09 July 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The provisional rejection on the ground of nonstatutory double patenting is withdrawn, in light of the Terminal Disclaimer filed and approved on 04 November 2021.
(2) Response to Argument
Appellant argues, beginning on page 6, that Rochat and Weizman alone or in combination do not disclose or suggest administering a Bifidobacterium animalis spp. lactis probiotic to the instantly claimed recipient of administration, which is an infant or young child who has at least one characteristic selected from the group consisting of already suffering from non-rotavirus-associated diarrhea, suffered from gastroenteritis at least once in the past six months, and suffered from non-rotavirus-associated diarrhea at least once in the past six months.  Appellant argues, on page 7, that Rochat does not disclose nor suggest administering to the instantly claimed recipient of administration.  Appellant further argues, on pages 7-8, that Weizman does not remedy the deficiency of Rochat because Weizman is entirely directed to the effect of two different species of probiotics in preventing infections in infants attending child care centers and that Weizman is silent about the instantly claimed recipient of administration (e.g. infant or young child already suffering from non-rotavirus-associated diarrhea, suffered from gastroenteritis at least once in the past six months, and suffered from non-rotavirus-associated diarrhea at least once in the past six months).  
Bifidobacterium longum (paragraph [0020]).  Rochat discloses that the particularly preferred probiotic bacteria is Bifidobacterium lactis (e.g. Bifidobacterium animalis spp. lactis) (paragraph [0031]).  Rochat discloses that the Bifidobacterium lactis is co-administered with a prebiotic (paragraph [0035]).  Rochat discloses that a particularly preferred prebiotic is an oligosaccharide mixture which comprises 5-70 wt % of at least one N-acetylated oligosaccharide, 20-90 wt % of at least one neutral oligosaccharide selected from a group that includes Galβ1,6Gal; Galβ1,6Galβ1,4Glc; Galβ1,6Galβ1,6Glc; Galβ1,3Galβ1,3Glc; Galβ1,3Galβ1,4Glc; Galβ1,6Galβ1,6Galβ1,4Glc; Galβ1,6Galβ1,3Galβ1,4Glc; Galβ1,3Galβ1,6Galβ1,4Glc;   and Galβ1,3Galβ1,3Galβ1,4Glc (e.g. galacto-oligosaccharides), and 5-50 wt % of at least one sialyated oligosaccharide (paragraph [0036]).  Weizman teaches that infant fed with a probiotics-free formula, compared with formula supplemented with Bifidobacterium lactis, had more episodes of diarrhea, with longer duration (page 6, second column, seventh paragraph).  Weizman teaches that a comparison of stool pathogens in 3 groups (controls and infants fed formula supplemented with BB-12 or L reuteri) did not demonstrate any significant differences regarding rotavirus (page 7, paragraph bridging the first and second columns).  Weizman teaches other enteric viruses other than rotavirus may be involved (page 8, first column, seventh paragraph).  Weizman teaches that probiotic agents are able to prevent or treat intestinal infections (page 8, first column, eighth paragraph).  Therefore, from the disclosure of Rochat and the teachings of Weizman, it would have prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to administer a nutritional composition in the form of an infant formula to an infant suffering diarrhea caused by enteric viruses other than rotavirus (e.g. non-rotavirus associated diarrhea); wherein the nutritional composition comprises Bifidobacterium lactis, fat (e.g. triglyceride) and an oligosaccharide mixture comprising 5-70 wt % of at least one N-acetylated oligosaccharide, 20-90 wt % of at least one neutral oligosaccharide selected from a group that includes Galβ1,6Gal; Galβ1,6Galβ1,4Glc; Galβ1,6Galβ1,6Glc; Galβ1,3Galβ1,3Glc; Galβ1,3Galβ1,4Glc; Galβ1,6Galβ1,6Galβ1,4Glc; Galβ1,6Galβ1,3Galβ1,4Glc; Galβ1,3Galβ1,6Galβ1,4Glc;   and Galβ1,3Galβ1,3Galβ1,4Glc (e.g. galacto-oligosaccharides), and 5-50 wt % of at least one sialyated oligosaccharide; wherein the oligosaccharide mixture is present in an amount of 3.0 to 12.0 wt % of the composition.  The person of ordinary skill in the art would have been motivated to make those modifications because Weizman teaches that formula supplemented with Bifidobacterium lactis has less episodes of diarrhea, compared to infant fed with a probiotics-free formula and that other enteric viruses other than rotavirus may be involved.  Therefore, one of ordinary skill in the art would expect that administration of the formula disclosed by Rochat which comprises Bifidobacterium lactis to infant having diarrhea caused by enteric viruses other than rotavirus (e.g. already suffering from non-rotavirus-associated diarrhea), would treat the diarrhea caused by enteric viruses other than rotavirus (e.g. non-rotavirus-associated diarrhea).  
Appellant argues, on page 8, that the skilled artisan without hindsight, in view of the early bifidogenic microbiota established by administering B. lactis in Rochat, would not have turned to Bifidobacterium animalis spp. lactis for a solution of treating non-rotovirus-associated diarrhea.  
In response, Rochat discloses that the particularly preferred probiotic bacteria is Bifidobacterium lactis (e.g. Bifidobacterium animalis spp. lactis) (paragraph [0031]).  Weizman teaches that infant fed with a probiotics-free formula, compared with formula supplemented with Bifidobacterium lactis (e.g. Bifidobacterium animalis spp. lactis), had more episodes of diarrhea, with longer duration (page 6, second column, seventh paragraph).  Weizman teaches that infant fed with a probiotics-free formula, compared with formula supplemented with Bifidobacterium lactis, had more episodes of diarrhea, with longer duration (page 6, second column, seventh paragraph).  Therefore, Rochat and Weizman discloses the same probiotic of Bifidobacterium lactis (e.g. Bifidobacterium animalis spp. lactis) which would be expected by one of ordinary skill in the art to have the same effects from each other and the instantly claimed Bifidobacterium animalis spp. lactis.  Obviousness does not require absolute predictability, however, at least some degree of predictability is required.  Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness.  See In re O’Farrell, 853 F.2d 894, 903—04 (Fed. Cir. 1988) (stating that “[o]bviousness does not require absolute predictability of success ... all that is required is a reasonable expectation of success”); see also Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014) (“Conclusive proof of efficacy is not necessary to show obviousness.”).
Appellant argues, on page 10, that infant without siblings in Rochat does not mean an infant or young child being born with a fragile or unbalanced microbiota or dysbiosis of microbiota as recited in claim 4.  Appellant argues that Rochat and Weizman is silent about infant or young child born with a fragile or unbalanced microbiota or dysbiosis of microbiota as recited in claim 4.
prima facie obvious to administer the composition of Rochat to infant suffering diarrhea caused by including other enteric viruses other than rotavirus (e.g. already suffering from non-rotavirus associated diarrhea) (as described above).  Weizman teaches that breastfed infants develop a probiotic-rich gut microflora with less pathogenic bacteria, compared with formula-fed individuals, and that that effect has been considered one of the mechanisms that decreases the rate of infectious diarrhea in breastfed infants (page 5, second column second paragraph).  Therefore, infant suffering diarrhea caused by including other enteric viruses other than rotavirus (e.g. already suffering from non-rotavirus associated diarrhea) necessarily have fragile or unbalanced microbiota or dysbiosis of microbiota because they were not breastfed because breastfed infants develop a microflora with less pathogenic bacteria that decreases the rate of infectious diarrhea (e.g. balanced microbiota).
Appellant argues, on page 11, that Rochat and Weizman are silent about any phylogenetic distance in the microbiota between their patient populations and breast fed infants, let alone the claimed phylogenetic distance less than 0.3 units.  Appellant argues that the patient population of the instantly claimed method is different from the patient population of Rochat in view of Weizman.  Therefore, the phylogenetic distance in the microbiota of between the patient population and breast fed infancies in Rochat in view of Weizman is not necessarily the same as the instantly claimed method, e.g. less than 0.3 units.
In response, from the disclosure of Rochat and the teachings of Weizman, it would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to administer a nutritional composition in the form of including infant formula to infant suffering diarrhea caused by including other enteric viruses other than rotavirus B. lactis and BMOS was different from the group fed the control formula (e.g. without probiotic and prebiotic) and phylogenetically more closely related to the group fed at breast (page 46, lines 23-25).  Therefore, administration of the Rochat formula which comprises the same probiotic B. lactis and prebiotic to an infant suffering diarrhea caused by enteric viruses other than rotavirus (e.g. non-rotavirus associated diarrhea), in light of the teachings of Weizman, would necessarily led to an infant with “a gut microbiota to is closer to the microbiota of infants fed exclusively with human breast milk” (e.g. a gut microflora that has a phylogenetic distance to the microbiota of breast fed infants of less than 0.3 units).
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619 
    
                                                                                                                                                                                                    /JOHANN R RICHTER/ Supervisory Patent Examiner, Art Unit 1617                                                                                                                                                                                                       


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.